Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 17139748 filed on 12/3/1/2020.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Election/Restrictions
Applicant’s election with traverse of claims 1-17 in the reply filed on 12/29/2021 is acknowledged.
Applicant traverses that restriction is never mandatory and is discretionary under 35 U.S.C. 121 only when "two or more independent and distinct" inventions are claimed.
The examiner would like to note that the MPEP states:
806 Determination of Distinctness or Independence of Claimed Inventions [R-08.2012]
The general principles relating to distinctness or independence may be summarized as follows:
(A) Where inventions are independent (i.e., no disclosed relation therebetween), restriction to one thereof is ordinarily proper, MPEP § 806.06.
(B) Where inventions are related as disclosed but are distinct as claimed, restriction may be proper.
(C) Where inventions are related as disclosed but are not distinct as claimed, restriction is never proper.
(D) A reasonable number of species may be claimed when there is an allowable claim generic thereto. 37 CFR 1.141, MPEP § 806.04.
Where restriction is required by the Office double patenting cannot be held, and thus, it is imperative the requirement should never be made where related inventions as claimed are not distinct. For (B) and (C) see MPEP § 806.05 - § 806.05(j) and § 809.03. See MPEP § 802.01 for criteria for patentably distinct inventions.
	

Applicant argues that there is no valid ground for the species restriction.
The examiner would like to note that the applicant does not provide any rationale. Furthermore, the reasons for the species restriction is provided in the restriction requirement office action.
The examiner would also like to note that the withdrawn claims have been cancelled.
The restriction requirement is maintained.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 12, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the first doped region formed to extend continuously across the insulator underlying the source region, the drain region, and the drift region, the first doped region”.  The metes and bounds of the claimed limitation can not be determined for the following reasons: It is unclear how the first doped region underlies the first doped region.
Claim 2-11 are also rejected under 112(b) as they depend on base claim 1.
Claim 12 recites the limitation “a blocking layer of the first conductivity type and a second doping concentration that is less than the first doping concentration”.  The metes and bounds of the claimed limitation can not be determined for the following reasons: It is unclear which layer has “a second doping concentration”. The examiner is interpreting the blocking layer comprises a second doping concentration.
Claims 13-17 are also rejected under 112(b) as they depend on base claim 12.
           Claim 21 recites the limitation “wherein the second doped region is electrically coupled to the body region through”.  The metes and bounds of the claimed limitation can not be determined for the following reasons: It is unclear what element electrically couples the second doped region to the body region.
           For the purpose of the examination, the examiner interprets the limitation as the second doped region is connected to the body region.
Claim 22-23 are also rejected under 112(b) as they depend on base claim 21.
            If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.
Allowable subject matter 
Claims 1-17 (pending resolution of 112 issue) are allowed.
The following is an examiner' s statement of reasons for allowance: 
Claims 1-11:  The primary reason for the allowance of the claims is the inclusion of the limitation “an epitaxial layer of the first conductivity type on the restriction layer, the epitaxial layer having a third doping concentration that is less than the second doping concentration and greater than the first doping concentration wherein a portion of the epitaxial layer forms a P-N junction with the restriction layer; a bias contact including a second doped region of the first conductivity type formed in the epitaxial layer, the bias contact electrically coupled to the first doped region wherein a potential applied to the bias contact is applied to a portion of the P-N junction”, in all of the claims in combination with the remaining features of independent claim 1.
Claims 12-17:  The primary reason for the allowance of the claims is the inclusion of the limitation “a blocking layer of the first conductivity type and a second doping concentration that is less than the first doping concentration, the blocking layer underlying the restrictive layer and abutting the restrictive layer wherein a potential of the blocking layer is substantially constant”, in all of the claims in combination with the remaining features of independent claim 12.
Kocon (US 2020/0152788) modified by Chiang et al. (US 2016/0181422) teach  a semiconductor substrate (Fig.1 element 104 of Chiang, note that Chiang and Kocon (paragraph 0021 of Kocon) both teach SOI substrate); an insulator (Fig.1 element 106 of Chiang) on the semiconductor substrate; a source region (Fig. 1, element 110 of Kocon) of a first conductivity type overlying the insulator; a drift region (Fig. 1, element 116 of Kocon) of the first conductivity type overlying the insulator; drain region (Fig. 1, element 112 of Kocon) of the first conductivity type within the drift region and overlying the insulator, the drain region spaced apart from the source region by at least a portion of the drift region (Fig. 1, of Kocon); a first doped region (Fig. 1, element 104 of Kocon) of the first conductivity type on the insulator having a first doping concentration, the first doped region formed to extend continuously across the insulator underlying the source region, the drain region, and the drift region, the first doped region; a restriction layer (Fig. 1, element 106 of Kocon) of a second conductivity type on the first doped region and having a second doping concentration that is greater than the first doping concentration (paragraph 0036 of Kocon discloses the capability of changing the doping profile), the restriction layer formed to extend continuously across the first doped region underlying the source region, the drain region, and the drift region. Additionally, Kocon teaches a semiconductor device comprising having a transistor (Fig. 1, element 101) comprising: a first doped region (Fig. 1, element 104) of a first conductivity type (n type) and a first doping concentration; a drift region (Fig. 1, element 116) of the first conductivity type within the first doped region and having a drain region (Fig. 1, element 112) of the first conductivity type formed therein; a body region (Fig. 1, element 108) a second conductivity type ( p type) spaced a distance from the drift region; a source region (Fig. 1, element 110) of the first conductivity type within the body region; a channel region (Fig. 1, element 109) positioned between the source region and the drift region; a restrictive layer (Fig. 1, element 106) of the second conductivity type and having a second doping concentration that is greater than the first doping concentration (paragraph 0036 of Kocon discloses the capability of changing the doping profile), the restrictive layer extending continuously underlying the body region, the source region, the channel region, the drift region, and the drain region wherein the restrictive layer is electrically connected to the body region (paragraph 0023). 
However, Kocon modified by Chiang et al. do not teach or render obvious the above-quoted features recited in independent claims 1, 12.
Claims 22-23 are objected to (pending resolution of 112 issue) as being dependent upon a rejected base claim (independent claim 21), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The closest prior art known to the Examiner is listed on the PTO 892 forms of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kocon (US 2020/0152788).
With respect to dependent claim 22, the cited prior art does not anticipate or make obvious, inter alia, the step of: “further including a bias contact formed as a fourth doped region of the first conductivity type within the third doped region wherein a potential of the first doped region is substantially constant for both an enabled and a disabled operational state of the transistor”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kocon (US 2020/0152788). 

Regarding independent claim 21, Kocon teaches a semiconductor device comprising:
 a semiconductor substrate (Fig. 1, element 102); 
a first doped region (Fig. 1, element 104) of a first conductivity type (n type) overlying the semiconductor substrate; 
a second doped region (Fig. 1, element 106) of a second conductivity type (p type) on the first doped region, the second doped region having a first doping concentration; 
a third doped region (Fig. 1, element 116) of the first conductivity type on the second doped region, the third doped region having a second doping concentration that is less than the first doping concentration (element 116 is lightly doped n type); and 
a body region (Fig. 1, element 108) in the third doped region; 
a source region (Fig. 1, element 110) within the body region; 
a drift region (Fig. 1, element 113) within the first doped region; 
a drain region (Fig. 1, element 112) within the drift region; 
the first doped region and the second doped region extending to continuously underlie the source region, the drift region, and the drain region (Fig. 1), and 
wherein the second doped region is electrically coupled to the body region through (paragraph 0023 discloses element 108 connected to element 106).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813